EXHIBIT 21 JAKKS PACIFIC, INC. SUBSIDIARIES Subsidiary Jurisdiction JAKKS Pacific (HK) Limited Hong Kong JAKKS Pacific (Shenzhen) Company China JAKKS Pacific (Asia) Limited Hong Kong Play Along (Hong Kong) Limited Hong Kong Creative Designs International, Ltd. Delaware Arbor Toys Company Limited Hong Kong JAKKS Sales Corporation Delaware JAKKS Pacific (UK) Ltd. United Kingdom Disguise, Inc. Delaware Disguise Limited Hong Kong Kids Only, Inc. Massachussetts Kids Only Limited Hong Kong Tollytots Limited Hong Kong JAKKS Pacific (Canada), Inc. Canada JAKKS Pacific France, S.A.S. France JAKKS Pacific Iberia, S.L. Spain
